DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 7, 9, 15 and 17 have been amended per the Applicant’s request. Accordingly, claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (U.S. PGPub. No. 2011/0197740 A1; hereinafter “Chang”) in view of Del Galdo et al. (U.S. PGPub. No. 2013/0142341 A1; hereinafter “Del Galdo”), and further in view of Lee et al. (U.S. Patent No. 4,862,115; hereinafter “Lee”).

Regarding claim 1, Chang teaches an apparatus comprising:
N audio receivers positioned 
N data sets coupled to the N audio receivers to sample the received P audio signals into N data streams (Chang ¶0042 and Fig. 1, i.e., the T1-T8 subchannel ports);
a plurality of storage devices coupled to the N data sets to store the N data streams (Chang ¶0070, i.e., the portable storage hardware); and
a post processor coupled to the plurality of storage devices to generate output signals corresponding to reconstituted P audio signals using a wavefront demultiplexing transformation (Chang ¶0072 and Fig. 1, i.e., the demuxing conversion from retrieved data) 
wherein N and P are positive integers and N ≥ P (Chang ¶0041, e.g., N=8, P=8), and
wherein the post processor has inputs receiving data retrieved from the plurality of storage devices and outputs providing the output signals (Chang ¶0074 and Fig. 1).
Chang fails to explicitly teach the audio receivers positioned in a pre-defined geometry. However, in the same field of endeavor, Del Galdo teaches the audio receivers positioned in a pre-defined geometry (Del Galdo ¶0131, i.e., position and orientation of the audio sources (microphones) information are used). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a geometry-based spatial audio coding streams as taught by Chang by incorporating the teachings of Del Galdo. The motivation would be to provide a propagation compensator based on position and orientation of the audio sources (Del Galdo ¶0092).
The combination of Chang and Del Galdo fails to explicitly teach the received P audio signals having various time delays corresponding to the pre-defined geometry and the output signals corresponding to reconstituted P audio signals also based on the various time delays. However, in the same field of endeavor, Lee teaches the received P audio signals having various time delays corresponding to the pre-defined geometry (Lee Col 2 Ln 62 to Col 3 Ln 25) and the output signals corresponding to reconstituted P audio signals also based on the various time delays (Lee Fig. 2). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a geometry-based spatial audio coding streams as taught by Chang and Del Galdo by incorporating the teachings of Lee. The motivation would be to provide optimally form beams having propagation delays which correspond to the wavefronts (Lee Col 3, Ln 52-55).
As to claim 2, Chang as modified by Del Galdo and Lee also teaches the apparatus of claim 1 further comprising:
a plurality of audio transmitters coupled to the post processor to transmit the reconstituted P audio signals (Chang ¶0132 and Fig. 10, i.e., a home theater with input from reconstituted audio mixing signals).

As to claim 3, Chang as modified by Del Galdo and Lee also teaches the apparatus of claim 1 wherein the pre-defined geometry includes source distances among the P audio sources, distances among the N audio receivers, and distances between the N audio receivers and the P audio sources (Del Galdo ¶0132).

As to claim 6, Chang as modified by Del Galdo and Lee also teaches the apparatus of claim 1 wherein the wavefront demultiplexing transformation includes information related to the pre-defined geometry (Chang ¶0072 and Fig. 1, i.e., demuxing conversion to reinstitute audio sources, Del Galdo ¶0131, i.e., the audio source information include position and orientation (i.e., pre-defined geometry)).

As to claim 7, Chang as modified by Del Galdo and Lee also teaches the apparatus of claim 6 wherein the information related to the pre-defined geometry includes the various time delays from the P audio sources to the N data sets (Del Galdo ¶0134, i.e., the audio sources time delays of arrival due to their respective distance, and Lee Fig. 2).

As to claim 8, Chang as modified by Del Galdo and Lee also teaches the apparatus of claim 1 wherein one of the outputs is a linear combination of the inputs weighted by a corresponding weighting parameter (Chang ¶¶0060-0063).

Claim 9 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 11 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 14 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 8 and is similarly rejected.

Claims 4-5 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Del Galdo and Lee, and further in view of Lei et al. (NPL, “Orthogonal Switched Beam for Downlink Diversity Transmission”; hereinafter “Lei”).

As to claim 4, Chang as modified by Del Galdo and Lee teaches the apparatus of claim 1 but fails to explicitly teach wherein the post processor comprises a digital beam forming processor to generate P orthogonal beams corresponding to the reconstituted P audio signals. However, Lei teaches the post processor comprises a digital beam forming processor to generate P orthogonal beams corresponding to the reconstituted P audio signals (Lei page 2171, left column, section A. Orthogonal Switched Beams, first paragraph). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to generate the orthogonal beams by incorporating the teachings of Lei. The motivation would be to provide optimal performance by a much complex adaptive antenna system (Lei Abstract).

As to claim 5, Chang as modified by Del Galdo, Lee and Lei also teaches the apparatus of claim 4 wherein each of the P orthogonal beams has a peak at a direction associated with one of the P audio sources (Lei page 2171, right column, first paragraph, i.e., maximum beam forming gain from pair of orthogonal beams coincide with the directions of the multipath signals).

Claim 12 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157